DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 7/1/22.
Claims 1-11 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 10/30/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/22 has been entered.

Response to Arguments


Applicant's arguments filed 7/1/22 with respect to claims 1-11 have been considered but are moot in view of the new ground(s) of rejection.

Examiner’s note: Claims may be allowable if combined teaching of claim 4-5 and the algorithm of Fig. 16 is elaborated in independent claims. New search will be required based on claim language.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroon (U.S. Pub. No. 20200134910 A1), in view of Daie (U.S. Pub. No. 20190179509 A1).

Regarding to claim 1, 10 and 11:

1. Kroon teach an information processing apparatus, comprising a memory configured to store instructions; and a central processing unit (CPU) configured to execute the instructions stored in the memory to: (Kroon [0212] The invention can be implemented in any suitable form including hardware, software, firmware or any combination of these. The invention may optionally be implemented at least partly as computer software running on one or more data processors and/or digital signal processors. The elements and components of an embodiment of the invention may be physically, functionally and logically implemented in any suitable way. Indeed the functionality may be implemented in a single unit, in a plurality of units or as part of other functional units. As such, the invention may be implemented in a single unit or may be physically and functionally distributed between different units, circuits and processors. Also claim 14. A computer program stored on a non-transitory medium, wherein the computer program when executed on processor performs the method as claimed in claim 13) 
distance control to increase a distance between the viewpoint of the user and the border region in the virtual space while an operation of the user that comes closer toward the border region is being inputted, wherein the border region is at a specific position in the virtual space. (Kroon [0104] if the reference view vector is set as a border view vector indicating a border between an area (e.g. viewing angle) for which the 3D image data includes sufficient data and an area (e.g. viewing angle) for which the 3D image data does on include sufficient data, the modifier 111 may be arranged to generate the reference view vector by biasing the target view vector away from the reference view vector (specifically increasing the distance between the rendering view vector and the reference view vector compared to the distance between the target view vector and the reference view vector for at least some values of the target view vector))

Kroon do not explicitly teach track a motion of a user to present an image of a virtual space to the user, and perform, based on movement of an origin in the virtual space in a same direction as a movement direction of the user.

However Daie teach track a motion of a user to present an image of a virtual space to the user, (Daie [0100] such operations may include, but are not limited to, establishing a 3D virtual space with an origin point in this (“frame of reference”), tracking the movement of the mobile-device and representing said movement in this space by a virtual point-of-view; moving the mobile-device continuously, in accordance with user movement, wherein the user movement triggers movement of the virtual point-of-view, thus displaying digital content placed in the virtual space on the screen of the mobile-device) and perform, based on movement of an origin in the virtual space in a same direction as a movement direction of the user. (Daie [0078] the processor may be operable for executing the instructions to perform operations. Such operations may include, but are not limited to, establishing a 3D virtual space with an origin point in a certain frame of reference, for example based on placement of mobile device 400. Origin is device dependent and moves same direction with device)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kroon, further incorporating Daie in video/camera technology. One would be motivated to do so, to incorporate track a motion of a user to present an image of a virtual space to the user, and perform, based on movement of an origin in the virtual space in a same direction as a movement direction of the user. This functionality will improve efficiency.

Regarding to claim 7:

7. Kroon teach the information processing apparatus according to claim 1, wherein the CPU is further configured to increase the distance between the viewpoint of the user and the border region based on movement of the viewpoint of the user in a direction opposite to the movement direction of the user. (Kroon [0104] if the reference view vector is set as a border view vector indicating a border between an area (e.g. viewing angle) for which the 3D image data includes sufficient data and an area (e.g. viewing angle) for which the 3D image data does on include sufficient data, the modifier 111 may be arranged to generate the reference view vector by biasing the target view vector away from the reference view vector (specifically increasing the distance between the rendering view vector and the reference view vector compared to the distance between the target view vector and the reference view vector for at least some values of the target view vector). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the same algorithm for direction opposite to the movement direction of the user with predictable results because Kroon [0026] the 3D image data may comprise wide-view angle images, and specifically almost omnidirectional images may be included. Omnidirectional images needs increase the distance in all directions as all directions has borders)

Regarding to claim 9:

9. Kroon teach the information processing apparatus according to claim 1, wherein the CPU is further configured to: recognize a position and a posture of the user as the motion of the user, and generate a free viewpoint image as the image of the virtual space, wherein the free viewpoint image is based on the position and the posture of the user. (Kroon [0117] a guided or controlled experience can be provided. E.g. the content provider may provide a narrative experience with the movement of the user through the scene being controlled but with the user being free to look around from the given position. However, the nominal viewpoint data may provide a recommended position and view orientation as a function of time. A virtual reality application may in the absence of any conflicting instructions being received from the local user proceed to render and display the corresponding images. However, if a user input is received which is indicative of e.g. the user turning the head to look around, the system may modify the rendering view vector accordingly, i.e. the rendering view vector may be generated to differ from the nominal view direction)

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroon (U.S. Pub. No. 20200134910 A1), in view of Daie (U.S. Pub. No. 20190179509 A1), further in view of Niinuma (U.S. Pub. No. 20170153713 A1).

Regarding to claim 2:

2. Kroon teach the information processing apparatus according to claim 1, Kroon do not explicitly teach wherein the CPU is further configured to stop the distance control to increase the distance based on the operation of the user that
comes closer towards the border region is finished.

However Niinuma teach wherein the CPU is further configured to stop the distance control to increase the distance based on the operation of the user that
comes closer towards the border region is finished. (Niinuma [0097] if the determination unit 120 determines that the distance between the object and the distance image sensor 50 is not less than a threshold (step S405, No), the display control unit 140 stops moving the viewpoint position (step S406))

The motivation for combining Kroon and Daie as set forth in claim 1 is equally applicable to claim 2. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kroon, further incorporating Daie and Niinuma in video/camera technology. One would be motivated to do so, to incorporate to increase the distance based on the operation of the user that comes closer towards the border region is finished. This functionality will save power.

Regarding to claim 3 and 6:

Cancelled.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroon (U.S. Pub. No. 20200134910 A1), in view of Daie (U.S. Pub. No. 20190179509 A1), further in view of Ebersole (U.S. Pub. No. 20070132785 A1).

Regarding to claim 4:

4. Kroon teach the information processing apparatus according to claim 1, wherein, based on the distance control, (Kroon [0104]) 

Kroon do not explicitly teach the CPU is further configured to add a bounce effect to generate the image.

However Ebersole teach the CPU is further configured to add a bounce effect to generate the image. (Ebersole [0086] FIG. 20 shows the bounce effect of the virtual red slime off of a real surface, thus showing how the computer-generated slime interacts with both virtual space and real world objects)

The motivation for combining Kroon and Daie as set forth in claim 1 is equally applicable to claim 4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kroon, further incorporating Daie and Ebersole in video/camera technology. One would be motivated to do so, to incorporate the CPU is further configured to add a bounce effect to generate the image. This functionality will improve user experience.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroon (U.S. Pub. No. 20200134910 A1), in view of Daie (U.S. Pub. No. 20190179509 A1), further in view of Tamaoki (U.S. Pub. No. 20190244416 A1).

Regarding to claim 5:

5. Kroon teach the information processing apparatus according to claim 1, Kroon do not explicitly teach wherein, based on the distance control, the CPU is further configured to add a space transforming effect to generate the image.

However Tamaok teach wherein, based on the distance control, the CPU is further configured to add a space transforming effect to generate the image. (Tamaoki [0098] a geometry process such as coordinate transformation (world coordinate transformation, camera coordinate transformation), a clipping process, a perspective transformation, or a light source process is performed. Rendering data (coordinates of the vertex position of the primitive surface, texture coordinates, color data, a normal vector, an a value, or the like) is generated based on a result of the process. An object (one or a plurality of primitive surfaces) after the perspective transformation (after the geometry process) is rendered in the rendering buffer 178 (a frame buffer, a work buffer or the like that can store image information in a unit of pixels), based on the rendering data (primitive surface data). Thus, an image as viewed from the virtual camera (a given point-of-view, a left-eye, right-eye, first, or second point-of-view) is generated in the virtual space)

The motivation for combining Kroon and Daie as set forth in claim 1 is equally applicable to claim 5. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kroon, further incorporating Daie and Tamaok in video/camera technology. One would be motivated to do so, to incorporate wherein, based on the distance control, the CPU is further configured to add a space transforming effect to generate the image. This functionality will improve image quality.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroon (U.S. Pub. No. 20200134910 A1), in view of Daie (U.S. Pub. No. 20190179509 A1), further in view of Baek (U.S. Pub. No. 20180204375 A1).

Regarding to claim 8:

8. Kroon teach the information processing apparatus according to claim 1, Kroon do not explicitly teach wherein the CPU is further configured to add an effect of lowering visual recognizability to generate the image based on the viewpoint of the user is within the specific distance from the border region.

However Baek teach wherein the CPU is further configured to add an effect of lowering visual recognizability to generate the image based on the viewpoint of the user is within the specific distance from the border region. (Baek [0128] infrared light, particularly an infrared laser, has high coherency, and thus may allow the reference points R to be projected onto the wall W or the ceiling C without being distorted while traveling a long distance. In addition, since infrared light is invisible, the projected reference points R may not degrade the appearance of the indoor space or interfere with other activities in the indoor space. For these reasons, the reference points R may be formed by infrared light. Depending on such reference points R, the smart device 100 may measure change in position thereof and track the motion thereof based on such measurement, as described later. Therefore, considering this function, the reference points R may be called featured points or landmarks. Further, in order to correctly track the motion, the reference points R need to be easily [lowering visual recognizability] recognized by the smart device 100, and thus may have a predetermined shape or pattern, as shown in FIG. 7. Furthermore, it may be desirable for the reference points R to be distinguished from each other in order to track change in position and track motion)

The motivation for combining Kroon and Daie as set forth in claim 1 is equally applicable to claim 8. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kroon, further incorporating Daie and Baek in video/camera technology. One would be motivated to do so, to incorporate to add an effect of lowering visual recognizability to generate the image based on the viewpoint of the user is within the specific distance from the border region. This functionality will enhance functionality.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482